DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 8/19/22 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1-14 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims. This is not found persuasive because a search in Group I is not required a search in Group II and there would be a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 5,651,088).
Regarding claims 1-9 and 11, Abe et al. discloses an electrically heated support, comprising: a pillar shaped honeycomb structure, the honeycomb structure comprising an outer peripheral wall and a partition wall disposed inside the outer peripheral wall, the partition wall defining a plurality of cells, each of the cells penetrating from one end face to other end face to form a flow path; and a pair of electrode terminals (5, 5) provided on a surface of the outer peripheral wall (Fig. 4), wherein, in a cross section of the honeycomb structure perpendicular to a cell extending direction, the honeycomb structure comprises: a plurality of first slits (16, 17) arranged apart from each other, the first slits (16, 17) being configured to define an energizing path between the outer peripheral wall and each of the first slits (16,17) and between the first slits; and at least one second slit (30) located in the energizing path, the second slit (30) extending in a different direction from that of the first slits, and wherein a length of the energizing path from one electrode terminal to the other electrode terminal is longer than a diameter of the honeycomb structure (Fig. 4); wherein the second slit (30) intersects with the first slits (16, 17) in the cross section; wherein the first slits (16, 17) extend each linearly in a first direction and are arranged apart from each other in a second direction orthogonal to the first direction, in the cross section, and wherein the pair of adjacent first slits (16, 17) are arranged so as to overlap with each other as viewed from the second direction (Fig. 4); wherein the energizing path is sandwiched between the pair of first slits adjacent to each other in the second direction, and the energizing path comprises a plurality of partial paths extending in the first direction from one end to the other end of the pair of first slits, and wherein the second slit is provided in the partial paths (Fig. 4); wherein an extending width of the second slit in the second direction is 10% or more and 90% or less of a separation distance of the pair of first slits across the partial path provided with the second slit in the second direction (Fig. 4); wherein the position of the second slit in the first direction in the partial path is within 30% of the extending width of the partial path in the first direction from a center position of the partial path in the first direction (Fig. 4); wherein a plurality of the second slits are provided in one partial path so as to be spaced from each other in the first direction, and wherein a separation distance between the plurality of second slits in the one partial path is 1.25 times or more the separation distance of the pair of first slits across the one partial path in the second direction; wherein at least two of the partial paths are arranged in series with each other in the energizing path (Fig. 4): wherein, in the cross section, the pair of electrode terminals (5, 5) are arranged so as to face each other in the second direction across a central axis of the honeycomb structure (Fig. 4); and wherein at least a part of the first slits (16, 17) extends from the outer peripheral wall (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Abe et al. (US 5,651,088) in view of Hosoi et al. (US 2015/0260066).
Regarding claim 10, Abe et al. essentially discloses the features of the claimed invention except at least one of the first and second slits is filled with a filling material.
Hosoi et al. teaches that it is conventional to provide the slits (6) with a charging material (7) or filling material (Fig. 1) in order to minimize uneven temperature distribution when the voltage is applied the catalyst carrier and  improve thermal shock resistance (para 0018).
Thus, it would have been obvious in view of Hosoi et al. to one having ordinary skill in the art to modify the device of Abe et al. with a filling material as taught by Hosoi et al. in order to gain the above benefit. 
Regarding claim 12, Abe et al. essentially discloses the features of the claimed invention but is silent with respect to 
a metal case for housing the electrically heated support.
	Hosoi et al. teaches is it conventional to provide a metal case to store the honeycomb structure in order to allow heated gas to pass to the honeycomb structure (para 151).
 	 Thus, it would have been obvious in view of Hosoi et al. to one having ordinary skill in the art to provide a metal case as taught by Hosoi et al. in the device of Abe et al. in order to allow heated gas to pass to the honeycomb structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774